DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 and 2 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method for transmitting a bitstream via network, the method comprising: transmitting the bitstream via network, wherein the bitstream comprise a plurality of blocks in a picture and each of the blocks is coded by performing: generating a motion vector predictor candidate list having a fixed size, the motion vector predictor candidate list including a first candidate and a second candidate, the generating including: deriving the first candidate from a first motion vector that has been used to code a first block, the first block being adjacent to a current block; and determining an index to select a candidate used for coding the current block from a plurality of candidates in the motion vector predictor candidate list; and coding the current block by including the determined index.  However, the closest prior art does not teach deriving the second candidate that has a second motion vector that is a non-zero value vector based on an X-Y axis of a fixed offset value to be embedded in a frame header, the second motion vector not being derived by coding a block adjacent to the current block and the fixed offset value being a non-zero value that is commonly used for the plurality of blocks in the picture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487